Name: Commission Regulation (EEC) No 644/86 of 28 February 1986 fixing, for 1986, the initial quotas for imports into Portugal of certain floricultural products from the Canary Islands
 Type: Regulation
 Subject Matter: Europe;  trade;  tariff policy;  agricultural activity
 Date Published: nan

 No L 60 / 42 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 644 / 86 of 28 February 1986 fixing for 1986 the initial quotas for imports into Portugal of certain floricultural products from the Canary Islands Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 1 . The volumes of the initial quotas which Portugal may apply to imports of floricultural products from the Canary Islands shall be as shown in the Annex . 2 . For the period from 1 March to 31 December 1986 , these volumes shall be reduced by one-sixth . THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC ) No 502 / 86 of 25 February 1986 laying down detailed rules for quantitative restrictions on imports into Portugal of certain agricultural products from the Canary Islands (*), and in particular Article 3 thereof, Whereas Article 1 ( 3 ) of Regulation (EEC ) No 502 / 86 provides that the initial quotas for each product are to be fixed between 0,1 % and 0,5 % of Portugal 's average annual production , expressed in volume , during the last three years before accession for which statistics are available ; Whereas , on the basis of the information available , the application of Article 1 ( 3 ) of Regulation (EEC ) No 502 / 86 results in the quotas being fixed at the levels shown hereinafter ; Whereas Article 3 ( 2 ) ( b ) of Regulation (EEC ) No 502 / 86 provides that the Portuguese authorities are to communicate to the Commission information relating to the management of the quotas ; Article 2 The Portuguese authorities shall , by the 15th of each month at the latest , communicate to the Commission the quantities imported for each of the products . Article 3 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (*) OJ No L 54 , 1 . 3 . 1986 , p. 49 . 1 . 3 . 86 Official Journal of the European Communities No L 60 / 43 ANNEX Initial quota for 1986 CCT heading No Description units tonnes 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : ex D. Other :  Roses (')  Ornamental plants ( 2 ) 200 0,2 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , bleached , impreg ­ nated or otherwise prepared : A. Fresh Total quota : of which : 9 800 107 100  Roses  Carnations ex I. From 1 June to 31 October :  Roses  Carnations 3 200 35 500 (') NIMEXE code 06.02-68 . ( 2 ) NIMEXE code 06.02-96 and 06.02-99 .